Barnes, J.
A motion for a rehearing is filed in this case, in which the court is asked to be more specific in its designation of the property which is to be subjected to the lien of the mortgage sought to be foreclosed.
The practical difficulty in making a severance of the prop*246erty now operated by tbe Kenosha Electric Railway Company seems almost insurmountable, and if severance were made the plaintiffs might receive very little on a sale of tbe property. Besides, tbe interest of tbe public in having street-car service maintained is important and should not be overlooked. On tbe other band, it did not seem to be equitable to tbe defendant, tbe Kenosha Electric Railway Company, under tbe circumstances, to declare tbe mortgage a lien on its entire road, regardless of tbe value to it of tbe work done and materials supplied by tbe former company. This being a proceeding in a court of equity, it is within tbe power of tbe court to dispose of tbe case on equitable considerations.
Tbe former mandate is modified in tbe following particulars: Tbe circuit court is directed to ascertain tbe fair and reasonable value to tbe Kenosha Electric Railway Company of tbe work done and materials furnished by tbe Kenosha Street Railway Company and tbe Arnold Electric Power Station Company, tbe benefit of which was used and appropriated by said Kenosha Electric Railway Company. Said circuit court is further directed to declare tbe indebtedness-found to be due said plaintiffs upon tbe bonds and mortgage sued upon a lien upon tbe real property of tbe Kenosha Electric Railway Company, to tbe amount of tbe value so found and no more, which lien shall be prior to any lien originating against said property subsequent to tbe recording of tbe mortgage sought to be foreclosed in this action, and to satisfy which a sale of tbe property should be ordered and directed. If it is essential to bring in other necessary parties so that they may be concluded by tbe judgment, tbe court will make tbe necessary order requiring such parties to be made defendants in tbe action.
By the Court. — It is so ordered.
Winslow, C. J., took no part.